                                                                                                 1
                                                            U.S. Department of Justice

                                                            United States Attorney
                                                            Southern District of New York
                                                         The Silvio J. Mollo Building
                                                         One Saint Andrew's Pla=a
                                                         New Yo rk, New York 100

                                                                                        USDCSDNY
                                                            January 23 , 2020'1         00?1r1'~ ~
BYECF
                                                                                   t:ELE,CTRO?-,uCA.L.LY   FILED :
                                                                                   nooc #:
The Honorable Sidney H, Stein
United States District Judge
                                                                                   ~Til ~~~---
                                                                                             ..      ~~
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re: United States v, David Smith, 07 Cr, 453 (SHS)

Dear Judge Stein:

         The Government respectfully submits this letter on behalf of the parties to request that the
Court suspend the deadlines set by the Court on November 22, 2019 in the above-referenced case,
in particular, the Government's discovery deadline of January 31, 2020, and the defendant's
motions deadline of February 28, 2020, The parties are engaged in advanced plea discussions and
expect to conclude those discussions by the end of next week, If a plea agreement is reached, the
parties will promptly notify the Court to schedule a change of plea hearing. If no agreement is
reached on or before January 31 , 2020, the Government will file a letter on that date with the
parties ' proposed new deadlines for discovery and defense motions. Defense counsel consents to
this request.

                                                 Respectfully submitted,

                                                 GEOFFREY S. BERMAN
                                                 United States Attorney
                                           by:
                                                 ,::::---

                                                   ···-L-,,--~ V     C.--.'1/'~    I




                                                 Timothy V. Capozzi
                                                 Assistant United States Attorney
                                                 (212) 637-2404

cc:     Defense counsel listed on ECF
